DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. (11,115,710, hereinafter refers ‘710). 
	Regarding claim 1, the claim limitation “means for generating a synthetic panel corresponding to a duration of time, the means for generating the synthetic panel to: generate a transition matrix corresponding to a first sub-duration of the duration of time and a second sub-duration of the duration of time, the second sub-duration different than the first sub-duration, the transition matrix to be based on a seed panel; generate, based on the transition matrix, a plurality of synthetic panelists and associated viewing data, the viewing data to correspond to the first and second sub-durations of time;
remove first ones of the synthetic panelists associated with one or more weights that do not satisfy a threshold to generate the synthetic panel corresponding to the duration of time, the synthetic panel
representative of audiences of media presented by a plurality of media devices during the duration of time; and generate synthetic respondent level data based on the viewing data associated with remaining second ones of the synthetic panelists in the synthetic panel; and means for generating an output file based on the synthetic respondent level data” corresponds to claim limitation of “generate a transition matrix corresponding to a first sub-duration of a duration of time and a second sub-duration of the duration of time, the second sub-duration different than the first sub-duration, the transition matrix to be based on a seed panel: generate, based on the transition matrix, viewing data of
synthetic panelists, the viewing data to correspond to the first and second sub-durations of time,
determine weights to apply to the viewing data of the synthetic panelists to satisfy duration constraints, the duration constraints based on return path data reported by a plurality of media devices: remove ones of the synthetic panelists associated with one of the weights that do not satisfy a threshold to generate a synthetic panel corresponding to the duration of time,  the synthetic panel representative of audiences of media presented by the plurality of media devices during the duration of time; and generate synthetic respondent level data based on the viewing data of the synthetic panelists in the synthetic panel; and an output file generator to generate an output file based on the synthetic
respondent level data” of claim 1 of ‘710. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is met by claim 1 of ‘710.
	Regarding claim 2, claim limitation of “wherein the transition matrix corresponds to a
probability that a seed panelist will change stations during a sub-duration” corresponds to claim limitation of “wherein the transition matrix corresponds to a probability that a panelist will change stations during a sub-duration” of claim 2 of ‘710. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is met by claim 2 of ‘710.
Regarding claim 3, claim limitation of “wherein the means for generating the synthetic
panel is to reweight the synthetic panelists after the first ones of the synthetic panelists
have been removed” corresponds to claim limitation of “wherein the synthetic panel generator is to reweight the synthetic panelists after the ones of the synthetic panelists have been removed” of claim 3 of ‘710.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 is met by claim 3 of ‘710.
Regarding claim 4, claim limitation of “wherein the means for generating the synthetic
panel is to reweight the synthetic panelists after the first ones of the synthetic panelists
have been removed” corresponds to claim limitation of “wherein the synthetic panel generator is to reweight the synthetic panelists after the ones of the synthetic panelists have been removed” of claim 5 of ‘710. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is met by claim 5 of ‘710.
Regarding claim 5, claim limitation of “wherein the means for generating the synthetic
panel is to reweight the synthetic panelists after the first ones of the synthetic panelists
have been removed” corresponds to claim limitation of “wherein the synthetic panel generator is to reweight the synthetic panelists after the ones of the synthetic panelists have been removed” of claim 6 of ‘710. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is met by claim 6 of ‘710.
Regarding claim 6, the claim limitation “generate a transition matrix corresponding to a first sub-duration of the duration of time and a second sub-duration of the duration of time, the second sub-duration different than the first sub-duration, the transition matrix to be based on a seed panel; generate, based on the transition matrix, a plurality of synthetic panelists and associated viewing data, the viewing data to correspond to the first and second sub-durations of time;
remove first ones of the synthetic panelists associated with one or more weights that do not satisfy a threshold to generate the synthetic panel corresponding to the duration of time, the synthetic panel
representative of audiences of media presented by a plurality of media devices during the duration of time; and generate synthetic respondent level data based on the viewing data associated with remaining second ones of the synthetic panelists in the synthetic panel; and generating an output file based on the synthetic respondent level data” corresponds to claim limitation of “generate a transition matrix corresponding to a first sub-duration of a duration of time and a second sub-duration of the duration of time, the second sub-duration different than the first sub-duration, the transition matrix to be based on a seed panel: generate, based on the transition matrix, viewing data of
synthetic panelists, the viewing data to correspond to the first and second sub-durations of time,
determine weights to apply to the viewing data of the synthetic panelists to satisfy duration constraints, the duration constraints based on return path data reported by a plurality of media devices: remove ones of the synthetic panelists associated with one of the weights that do not satisfy a threshold to generate a synthetic panel corresponding to the duration of time,  the synthetic panel representative of audiences of media presented by the plurality of media devices during the duration of time; and generate synthetic respondent level data based on the viewing data of the synthetic panelists in the synthetic panel; and an output file generator to generate an output file based on the synthetic
respondent level data” of claim 1 of ‘710. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is met by claim 1 of ‘710.
	Regarding claim 7, claim limitation of “wherein the transition matrix corresponds to a
probability that a seed panelist will change stations during a sub-duration” corresponds to claim limitation of “wherein the transition matrix corresponds to a probability that a panelist will change stations during a sub-duration” of claim 2 of ‘710. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 is met by claim 2 of ‘710.
Regarding claim 8, claim limitation of “wherein the processor circuity to reweight the synthetic panelists after the first ones of the synthetic panelists have been removed” corresponds to claim limitation of “wherein the synthetic panel generator is to reweight the synthetic panelists after the ones of the synthetic panelists have been removed” of claim 8 of ‘810.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 is met by claim 8 of ‘710.
Regarding claim 9, claim limitation of “wherein the means for generating the synthetic
panel is to reweight the synthetic panelists after the first ones of the synthetic panelists
have been removed” corresponds to claim limitation of “wherein the synthetic panel generator is to reweight the synthetic panelists after the ones of the synthetic panelists have been removed” of claim 9 of ‘710. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is met by claim 9 of ‘710.
Regarding claim 10, claim limitation of “wherein the means for generating the synthetic
panel is to reweight the synthetic panelists after the first ones of the synthetic panelists
have been removed” corresponds to claim limitation of “wherein the synthetic panel generator is to reweight the synthetic panelists after the ones of the synthetic panelists have been removed” of claim 10 of ‘710. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is met by claim 10 of ‘710.
Claims 11-28 ae rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. (10,382,818, hereinafter refers ‘818).
Regarding claim 11, the claim limitation “means for generating synthetic panels, the means for generating the synthetic panels to generate a first synthetic panel corresponding to a first duration of time and a second synthetic panel corresponding to a second duration of time, the first synthetic panel generated based on (a) a seed panel and (b) first duration constraints based on return path data reported by a plurality of media devices, the second synthetic panel generated based on (a) the seed panel and (b) second duration constraints based on the return path data reported by the plurality of media devices, the first synthetic panel representative of audiences of media presented by the plurality of media devices during the first duration of time, the second synthetic panel representative of audiences of media presented by the plurality of media devices during the second duration of time; means for generating synthetic respondent level data, the means for generating the synthetic respondent level data to link first synthetic panelists in the first synthetic panel to second synthetic panelists in the second synthetic panel to generate synthetic respondent level data corresponding to a third duration of time; and means for generating an output file based on the synthetic responded level data” corresponds to claim limitation of “a daily synthetic panel generator to generate, by executing an instruction with a processor, a first synthetic panel corresponding to a first duration of time and a second synthetic panel corresponding to a second duration of time, the first synthetic panel being based on (a) a seed panel and (b) first duration constraints based on return path data reported by a plurality of media devices, the second synthetic panel being based on (a) the seed panel and (b) second duration constraints based on the return path data reported by the plurality of media devices, the first synthetic panel representative of audiences of media presented by the plurality of media devices during the first duration of time, the second synthetic panel representative of audiences of media presented by the plurality of media devices during the second duration of time; an extended synthetic panel generator to generate, by executing an instruction with the processor, synthetic respondent level data corresponding to a third duration of time by linking first synthetic panelists in the first synthetic panel to second synthetic panelist in the second synthetic panel; and an output file generator to generate an output file based on the synthetic respondent level data” of claim 1 of ‘818. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 11 is met by claim 1 of ‘818.
Regarding claim 12, the claim limitation of instant is same as claim 2 of ‘818.
Regarding claim 13, the claim limitation of instant is same as claim 3 of ‘818.
Regarding claim 14, the claim limitation of instant is same as claim 4 of ‘818.
Regarding claim 15, the claim limitation of instant is same as claim 5 of ‘818.
Regarding claim 16, the claim limitation of instant is same as claim 6 of ‘818.
Regarding claim 17, the claim limitation of instant is same as claim 7 of ‘818.
Regarding claim 18, the claim limitation of instant is same as claim 8 of ‘818.
Regarding claim 19, the claim limitation of instant is same as claim 9 of ‘818.
Regarding claim 20, the claim limitation “generate a first synthetic panel corresponding to a first duration of time and a second synthetic panel corresponding to a second duration of time, the first synthetic panel generated based on (a) a seed panel and (b) first duration constraints based on return path data reported by a plurality of media devices, the second synthetic panel generated based on (a) the seed panel and (b) second duration constraints based on the return path data reported by the plurality of media devices, the first synthetic panel representative of audiences of media presented by the plurality of media devices during the first duration of time, the second synthetic panel representative of audiences of media presented by the plurality of media devices during the second duration of time; generating synthetic respondent level data, generating the synthetic respondent level data to link first synthetic panelists in the first synthetic panel to second synthetic panelists in the second synthetic panel to generate synthetic respondent level data corresponding to a third duration of time; and generating an output file based on the synthetic responded level data” corresponds to claim limitation of “a daily synthetic panel generator to generate, by executing an instruction with a processor, a first synthetic panel corresponding to a first duration of time and a second synthetic panel corresponding to a second duration of time, the first synthetic panel being based on (a) a seed panel and (b) first duration constraints based on return path data reported by a plurality of media devices, the second synthetic panel being based on (a) the seed panel and (b) second duration constraints based on the return path data reported by the plurality of media devices, the first synthetic panel representative of audiences of media presented by the plurality of media devices during the first duration of time, the second synthetic panel representative of audiences of media presented by the plurality of media devices during the second duration of time; an extended synthetic panel generator to generate, by executing an instruction with the processor, synthetic respondent level data corresponding to a third duration of time by linking first synthetic panelists in the first synthetic panel to second synthetic panelist in the second synthetic panel; and an output file generator to generate an output file based on the synthetic respondent level data” of claim 10 of ‘818. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 20 is met by claim 10 of ‘818.
Regarding claim 21, the claim limitation of instant is same as claim 11 of ‘818.
Regarding claim 22, the claim limitation of instant is same as claim 12 of ‘818.
Regarding claim 23, the claim limitation of instant is same as claim 13 of ‘818.
Regarding claim 24, the claim limitation of instant is same as claim 14 of ‘818.
Regarding claim 25, the claim limitation of instant is same as claim 15 of ‘818.
Regarding claim 26, the claim limitation of instant is same as claim 16 of ‘818.
Regarding claim 27, the claim limitation of instant is same as claim 17 of ‘818.
Regarding claim 28, the claim limitation of instant is same as claim 18 of ‘818.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425